J-S12025-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    ANDREW JAMES TOLBERT                        :
                                                :
                       Appellant                :   No. 1285 MDA 2018

              Appeal from the PCRA Order Entered July 13, 2018
     In the Court of Common Pleas of Dauphin County Criminal Division at
                       No(s): CP-22-CR-0000390-2017,
                           CP-22-CR-0000561-2017


BEFORE: BOWES, J., DUBOW, J., and MUSMANNO, J.

JUDGEMENT ORDER BY DUBOW, J.:                               FILED JULY 09, 2019

       Appellant, Andrew James Tolbert, appeals pro se from the Order

dismissing his first petition filed pursuant to the Post-Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-46.1              Because defects in Appellant’s brief

impede our ability to provide meaningful review, we dismiss this appeal.

       The underlying facts are not relevant to our disposition. It is well-settled

that “appellate briefs . . . must materially conform to the requirements of the

Pennsylvania Rules of Appellate Procedure. This Court may quash or dismiss

an appeal if the appellant fails to conform to the requirements set forth in the

Pennsylvania Rules of Appellate Procedure.” Commonwealth v. Adams, 882

____________________________________________


1 The PCRA court appointed counsel, and it later granted counsel’s Motion to
Withdraw pursuant to Turner/Finley. Commonwealth v. Turner, 544 A.2d
927 (Pa. 1988); Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988)
(en banc).
J-S12025-19



A.2d 496, 497-98 (Pa. Super. 2005) (internal citations omitted); Pa.R.A.P.

2101.      See also Pa.R.A.P. 2111-2119 (discussing required content of

appellate briefs and addressing specific requirements for each subsection of

the brief).

        In addition, “it is an appellant’s duty to present arguments that are

sufficiently developed for our review. The brief must support the claims with

pertinent discussion, with references to the record and with citations to legal

authorities.”    Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super.

2007) (citations omitted); Pa.R.A.P. 2119(a).          Where defects in a brief

“impede our ability to conduct meaningful appellate review, we may dismiss

the appeal entirely or find certain issues to be waived.” Hardy, supra at 771

(citations omitted).

        Although this Court liberally construes materials filed by pro se litigants,

an appellant’s pro se status does not relieve him or her of the obligation to

follow the Rules of Appellate Procedure. Jiricko v. Geico Ins. Co., 947 A.2d

206, 213 n.11 (Pa. Super. 2008). See Adams, supra at 497 (stating that a

pro se litigant must “assume the risk that [his] lack of expertise and legal

training will prove [his] undoing.”). “This Court will not act as counsel and

will not develop arguments on behalf of an appellant.” Commonwealth v.

Kane, 10 A.3d 327, 331 (Pa. Super. 2010) (citation omitted).

        Pa.R.A.P. 2111(a) specifies matters that must be included in an

appellate brief under separate and distinct titled sections provided in a

particular order. Appellant’s Brief is lacking nearly all of them. He does not

                                        -2-
J-S12025-19



include a statement of jurisdiction, order or other determination in question,

statement of the scope and standard of review, statement of the questions

involved, summary of the argument, or a short conclusion stating the precise

relief sought. See Pa.R.A.P. 2111(a)(1)-(9).     Appellant also failed to annex

a copy of his Pa.R.A.P. 1925(b) statement of errors complained of on appeal

as required. Pa.R.A.P. 2111(a)(11).

      Instead, Appellant’s brief contains a summary of facts related to the

offenses to which he pled guilty and complaints about his trial counsel.

Appellant’s Amend. Br. at 1 (unpaginated). This summary is followed by six

paragraphs with the following headings: “1.01 Relationship of Criminal Law to

Criminal Procedure;” “1.03 Stages of Criminal Prosecution;” “Probable Cause;”

“Eye Witness Identification;” “I.D. Procedure: Due Process Law;” and “26.02

Corporal I.D. Procedures Right to Counsel.” Id. at 2-4 (unpaginated). While

Appellant’s Brief contains citations to case law, it does not coherently explain

the issues on appeal, develop any argument, refer to the record, or explain

how the case citations pertain to his appeal.

      Appellant’s failure to adhere to the Rules of Appellate Procedure, define

his claims, or develop his claims in any cogent fashion, prevents this Court

from conducting meaningful appellate review. Accordingly, we dismiss this

appeal.

      Appeal dismissed.




                                      -3-
J-S12025-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/09/2019




                          -4-